       In the United States Court of Federal Claims
     Nos. 19-308C, 19-331C, 19-372C, 19-441C, 19-472C, 19-478C (consolidated)
                               (Filed: May 1, 2019)

*********************************** *
                                    *
FMS INVESTMENT CORP., et al.,       *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
UNITED STATES,                      *
                                    *
                    Defendant,      *
                                    *
*********************************** *

                                         ORDER

       On April 19, 2019, the parties filed a joint notice proposing a briefing schedule in
the above-captioned consolidated bid protests. For good cause shown, the Court GRANTS
the parties’ requested schedule as proposed.

       • Defendant to file the public version of the Administrative Record by Friday, May
         3, 2019.

       • Plaintiffs to file their respective Motions for Judgment on the Administrative
         Record (“MJAR”) on or before Monday, May 20, 2019.

       • Defendant to file its Response and Cross-MJAR by Thursday, June 6, 2019.

       • Plaintiffs to file their respective Replies and Responses to Defendant’s Cross-
         MJAR by Thursday, June 20, 2019.

       • Defendant to file its Reply by Friday, July 5, 2019.

       IT IS SO ORDERED.

                                                        s/ Thomas C. Wheeler
                                                        THOMAS C. WHEELER
                                                        Judge
